Citation Nr: 0424341	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  97-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss for the period from January 19, 1993 through May 
20, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the period beginning on May 21, 
1998.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for seborrheic 
dermatitis, currently evaluated as 10 percent disabling.

5.  Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease (ASHD) for the period from 
April 14, 1995 through October 6, 2002.

6.  Entitlement to an evaluation in excess of 60 percent for 
ASHD for the period beginning on October 7, 2002.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969 and from September 1981 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The case has since been 
transferred to the Indianapolis, Indiana VARO.  The Board 
remanded this case back to the RO in August 2002 and June 
2003.

The issues of entitlement to an increased evaluation for 
seborrheic dermatitis; entitlement to an evaluation in excess 
of 30 percent for ASHD for the period from April 14, 1995 
through October 6, 2002; and entitlement to an evaluation in 
excess of 60 percent for ASHD for the period beginning on 
October 7, 2002 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  Prior to May 21, 1998, the veteran's bilateral hearing 
loss was productive of average pure tone thresholds of 40 
decibels in the right ear and 41 decibels in the left ear, 
and speech recognition ability of 76 percent in the right ear 
and 80 percent in the left ear.  

3.  For the period beginning on May 21, 1998, the highest 
average pure tone thresholds were 47 decibels in the right 
ear and 42 decibels in the left ear, while speech audiometry 
revealed lowest speech recognition ability of 72 percent in 
the right ear and 76 percent in the left ear.  

4.  The veteran's blood pressure readings have not shown 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss for the period from January 19, 
1993 through May 20, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85 (2003).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for bilateral hearing loss for the period 
beginning on May 21, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85 (2003).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
Moreover, the veteran has been afforded several VA 
examinations addressing his disorders.

The Board is also satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate his 
claims has been met.  The RO informed him of the need for 
such evidence in an January 2004 letter.  By this letter, the 
RO has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further notified in the January 2004 letter that he 
should submit any additional records that he had in support 
of his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
However, the original RO decision from which this appeal 
arose was issued in 1996, well before the enactment of the 
VCAA.  Consequently, VA could not possibly have informed the 
appellant of a law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ adjudication of the 
veteran's claims, the notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board.  After the notice was provided, the case was 
readjudicated, and a new Supplemental Statement of the Case 
was provided to the veteran in April 2004.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, as well as to respond to 
VA notices.  

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Bilateral hearing loss

In a May 1993 rating decision, the St. Louis, Missouri VARO 
granted service connection for bilateral hearing loss on the 
basis of a mild high frequency loss shown in service.  A zero 
percent evaluation was assigned, effective from January 1993.   
This evaluation was based on a March 1993 VA audiological 
examination, which revealed average pure tone thresholds of 
21 decibels in the right ear and 19 decibels in the left ear, 
as well as Maryland CNC speech recognition scores of 100 
percent in the right ear and 90 percent in the left ear.

A December 1995 VA audiological examination revealed the 
following pure tone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
40
55
LEFT
35
35
35
45
50

The average pure tone thresholds were 40 decibels in the 
right ear and 41 decibels in the left ear.  Maryland CNC 
testing revealed speech recognition of 76 percent in the 
right ear and 80 percent in the left ear.

The veteran's May 21, 1998 VA audiological examination 
revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
50
60
LEFT
35
        
35
40
45
50

The average pure tone thresholds were noted to be 47 decibels 
in the right ear and 42 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 72 percent 
on the right and 76 percent on the left.  The examiner 
diagnosed a mild to moderately severe sensorineural hearing 
loss in the right ear and a mild to moderate sensorineural 
hearing loss in the left ear.

Based on these findings, the Jackson VARO increased the 
veteran's evaluation for bilateral hearing loss to 10 
percent, but only effective from May 21, 1998.  Consequently, 
both the prior zero percent evaluation and the current 10 
percent evaluation remain at issue on appeal.

The veteran's October 1999 VA audiological examination 
revealed the following pure tone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
30
LEFT
15
        
20
20
30
35

The average pure tone thresholds were noted to be 23 decibels 
in the right ear and 26 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
on the right and 94 percent on the left.  The examiner 
diagnosed mild sensorineural hearing loss from 3000 Hertz to 
4000 Hertz and excellent speech discrimination bilaterally.

The veteran's November 2002 VA audiological examination 
revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
35
35
LEFT
20
        
25
30
35
45

The average pure tone thresholds were noted to be 29 decibels 
in the right ear and 34 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
for both ears.  The examiner diagnosed a mild sensorineural 
hearing loss through 2000 Hertz, with a moderate high 
frequency sensorineural hearing loss bilaterally and 
excellent word recognition scores.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, effective as of June 10, 1999.  See 38 C.F.R. 
§ 4.86; see also 64 Fed. Reg. 25202-25210 (1999).  By and 
large, these revisions do not represent a substantial change 
in the applicable diagnostic criteria.  The only major change 
is that specific provisions are now in effect for "unusual 
patterns of hearing impairment," specifically cases where 
the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.  As neither fact pattern has 
been shown in this case, these provisions are inapplicable 
here. 

In this case, for the period prior to May 21, 1998, the 
highest average pure tone thresholds were 40 decibels in the 
right ear and 41 decibels in the left ear, while speech 
audiometry revealed lowest speech recognition ability of 76 
percent in the right ear and 80 percent in the left ear.  
This equates to Level III hearing loss in both ears, under 
Table VI.   Applying these designations under Table VII, a 
zero percent evaluation remains warranted for that period.  

For the period beginning on May 21, 1998, the highest average 
pure tone thresholds were 47 decibels in the right ear and 42 
decibels in the left ear, while speech audiometry revealed 
lowest speech recognition ability of 72 percent in the right 
ear and 76 percent in the left ear.  This equates to Level IV 
hearing in the right ear and Level III hearing loss in the 
left ear, under Table VI.   Applying these designations under 
Table VII, a 10 percent evaluation remains warranted.  

The Board is aware that the veteran has argued that his 
bilateral hearing loss disability is more severely disabling 
than the assigned evaluations reflect.  The veteran's lay 
assertions of decreased hearing, however, are insufficient to 
establish entitlement to higher evaluations for bilateral 
hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board notes that 
the veteran is free to submit evidence at a future date in 
furtherance of the assignment of higher evaluations, such as 
recent audiological testing reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation for bilateral 
hearing loss for the period from January 19, 1993 through May 
20, 1998 and a 10 percent evaluation as of May 21, 1998.  As 
such, the preponderance of the evidence is against the 
veteran's claims of entitlement to higher evaluations, and 
the claims are denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).



IV.  Hypertension

In this case, the St. Louis VARO, in May 1993, initially 
granted service connection for hypertension on the basis of 
elevated blood pressure readings in service.  A 10 percent 
evaluation was assigned as of January 1993, based on a 
February 1993 VA examination showing current treatment with 
Hydrochlorothiazide and blood pressure of 134/96.

An April 1995 VA treatment record contains blood pressure 
readings of 170/110, 160/110, 160/120, 140/100, 140/100, and 
142/96.

A December 1995 VA hypertension examination revealed blood 
pressure readings of 150/80, 155/85, and 155/88.  As this 
examination report also included a diagnosis of ASHD, the 
Jackson VARO, in a September 1996 rating decision, expanded 
the grant of service connection to include ASHD and assigned 
a 30 percent evaluation as of April 1995.  

The veteran's April 1998 VA hypertension examination revealed 
blood pressure of 156/100, 160/106, and 152/104.  An August 
1999 VA general medical examination revealed blood pressure 
of 170/100.  Subsequently, in an August 2000 rating decision, 
the Indianapolis VARO assigned separate evaluations of 30 
percent for ASHD as of April 1995 and 10 percent for 
hypertension as of January 1993.  In this regard, the Board 
notes that the veteran's separately evaluated ASHD is 
addressed in the REMAND section of this decision.

A December 2001 VA treatment record reflects that the veteran 
reported "home" blood pressure readings from "130's-
140/80's," with a trend to less than 130/85.  His current 
reading was 142/83.  An October 2002 VA examination revealed 
blood pressure of 140/90.  An August 2003 VA treatment record 
includes a blood pressure reading of 159/86.

The RO has evaluated the veteran's hypertension at the 10 
percent rate under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
This code section has been revised during the pendency of 
this appeal.  The prior criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997) contemplated only diastolic 
pressure, whereas the revised criteria for 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999) contemplates both diastolic and 
systolic pressure.  

Under the revised criteria, a 10 percent evaluation is in 
order for diastolic pressure of predominantly 100 or more, or 
systolic pressure of predominantly 160 or more; also, a 
minimum evaluation is in order in cases of a history of 
diastolic pressure of predominantly 100 or more when 
continuous medication is required for control.  A 20 percent 
evaluation is warranted for diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  

In this case, there are no blood pressure readings showing 
systolic pressure of more than 200.  While several blood 
pressure readings, from April 1995, revealed diastolic 
pressure of 110 or higher, later blood pressure readings 
indicate diastolic pressure of well below 110.  In short, the 
veteran's hypertension has not been shown to be productive of 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
hypertension, and this claim must be denied.
Again, as the preponderance of the evidence is against the 
veteran's claim, 38 U.S.C.A. § 5107(b) is not applicable in 
this case.



V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected bilateral hearing loss and 
hypertension have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss for the period from January 19, 1993 
through May 20, 1998 is denied.

The claim of entitlement to an evaluation in excess of 10 
percent for bilateral hearing loss for the period beginning 
on May 21, 1998 is denied.

The claim of entitlement to an increased evaluation for 
hypertension, currently evaluated as 10 percent disabling, is 
denied.


REMAND

Upon a review of the claims file, the Board observes that the 
veteran has not been afforded a VA examination addressing his 
service-connected seborrheic dermatitis since August 1999, 
approximately five years ago.  This examination is too old 
for evaluation purposes, and a further examination needs to 
be conducted prior to the Board's adjudication of the 
veteran's increased rating claim.

Also, the veteran's October 2002 VA cardiovascular 
examination is incomplete with regard to his ASHD, as no 
information was given regarding metabolic equivalents (METs), 
the energy cost of standing quietly at rest that represents 
an oxygen uptake of 3.5 milliliters per kilogram of body 
weight per minute.  Under 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2003), a 100 percent evaluation may be assigned in 
cases of a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope.

Given such considerations, it is the determination of the 
Board that this case must be REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
skin examination for the purpose of 
determining the current severity of his 
service-connected seborrheic dermatitis.  
The examiner should review the relevant 
medical evidence in the claims file.  All 
current symptoms should be noted, and the 
examiner must describe the percentage of 
the veteran's body covered by this 
disorder and the extent to which it 
affects exposed areas.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

2.  The veteran should also be afforded a 
VA cardiovascular examination for the 
purpose of determining the current 
severity of his service-connected ASHD.  
The examiner should review the relevant 
medical evidence in the claims file.  All 
current symptoms should be noted, and the 
examiner must address whether the 
veteran's ASHD is productive of: (a) a 
workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or 
syncope; or (b) left ventricular 
dysfunction with an ejection fraction of 
less than 30 percent.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

3.  Then, after ensuring that all 
requested development has been completed, 
the issues of entitlement to an increased 
evaluation for seborrheic dermatitis; 
entitlement to an evaluation in excess of 
30 percent for ASHD for the period from 
April 14, 1995 through October 6, 2002; 
and entitlement to an evaluation in 
excess of 60 percent for ASHD for the 
period beginning on October 7, 2002 
should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, which includes the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159, and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



